DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 03/04/2021, claims 7-9 have been amended.  Claims 1-6 have been canceled.  Claim 16 has been added.
	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below, to the amended claims 7, 8, 9 and 16 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 03/16/2021 with Mr. Zachary S. Stern (Attorney for Applicant, Reg. No. 54,719).

Claim 7:	
7.  (Currently Amended) A laser diode driving power source of a laser machining
device that radiates laser light emitted from a laser diode to a workpiece to machine the
workpiece, comprising:
a power converter including a switching device, to supply a current to the laser diode;
and
a control circuit configured to control a switching operation of the switching device,
the control circuit being configured to set a switching period of the switching device in the
control circuit to a value that is smaller than twice a time constant for laser machining,
wherein the time constant for laser machining is a value obtained by dividing a
surface roughness required to be produced by the laser machining of the workpiece by a
moving velocity of the workpiece, and
the control circuit is further configured to control the switching operation of
the switching device with a switching width that is predetermined with respect to a target
current value or in a predetermined switching pattern when a current flowing through the
laser diode is detected and feedforward control is performed; 
wherein the surface roughness required to be produced by the laser machining of the workpiece is defined as a width from a bottom to a top of a concave portion of a cut produced by the laser machining of the workpiece.
Claim 8:	
8. (Currently Amended) A laser diode driving power source of a laser machining
device that radiates laser light emitted from a laser diode to a workpiece to machine the
workpiece, comprising:
a power converter including a switching device, to supply a current to the laser diode;
and
a control circuit to control a switching operation of the switching device,
the control circuit being configured to set a switching period of the switching device in the
control circuit to a value that is smaller than twice a time constant for laser machining,
wherein the time constant for laser machining is a value obtained by dividing a
surface roughness required to be produced by the laser machining of the workpiece by a
moving velocity of the workpiece, and
the control circuit is further configured to set a value smaller than twice the
time constant of laser machining as a sum of a response time constant of a feedback control

current flowing through the laser diode is detected and feedback control is performed; 
wherein the surface roughness required to be produced by the laser machining of the workpiece is defined as a width from a bottom to a top of a concave portion of a cut produced by the laser machining of the workpiece.

Claim 9:	
9.	(Currently Amended) A laser diode driving power source of a laser machining
device that radiates laser light emitted from a laser diode to a workpiece to machine the
workpiece, comprising:
a power converter including a switching device, to supply a current to the laser diode;
and
a control circuit configured to control a switching operation of the switching device,
the control circuit being configured to set a switching period of the switching device in the
control circuit to a value that is smaller than twice a time constant for laser machining,
wherein the time constant for laser machining is a value obtained by dividing a
surface roughness required to be produced by the laser machining of the workpiece by a
moving velocity of the workpiece; 
wherein the surface roughness required to be produced by the laser machining of the workpiece is defined as a width from a bottom to a top of a concave portion of a cut produced by the laser machining of the workpiece.
Claim 16:  is canceled.
Reasons for Allowance 
4.	The following is an examiner's statement of reasons for allowance: 

Claims 10-15 are also allowable as they directly depend on claims 7, 8, 9.
					COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828